Exhibit 10.23


SOTHEBY’S
STOCK COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(As Amended And Restated Effective May 7, 2015)
1.Adoption; Term. On February 26, 2015, the Board of Directors (the “Board”) of
Sotheby’s, a Delaware corporation (the “Company”) approved this amendment and
restatement of the Sotheby’s Stock Compensation Plan for Non-Employee Directors
(formerly known as the Sotheby’s 1998 Stock Compensation Plan for Non-Employee
Directors) ( as last amended on May 6, 2010, the “Plan”) and recommended that
the stockholders of the Company approve the Plan at the Company’s 2015 Annual
Meeting of Stockholders. Assuming that stockholder approval occurs, the
effective date of the Plan will be May 7, 2015. Unless terminated earlier as
provided below, the Plan will expire ten (10) years after the effective date.
2.Purpose of the Plan. The purpose of the Plan is to promote the long term
growth and success of the Company by attracting, motivating and retaining
non-employee directors (“Eligible Directors”) of outstanding ability and to
promote a greater identity of interest between the Company’s Eligible Directors
and its stockholders. The Plan covers stock compensation only and does not
include other amounts receivable by Eligible Directors, such as annual cash
compensation, committee-related fees, and reimbursement of expenses.
3.Administration. The Plan requires no discretionary action by any
administrative body with regard to any transaction under the Plan. However, if
administrative issues arise, the Board will resolve them. In its sole
discretion, the Board may delegate to the Chief Financial Officer or other
officer of the Company any or all authority and responsibility to act pursuant
to the Plan. The determination of the Board on all matters within its authority
relating to the Plan will be conclusive. The Board will not be liable for any
action or determination made in good faith with respect to the Plan. The Company
will indemnify, defend, and hold harmless the Board, the Chief Financial Officer
and any other individual or entity to whom the Board has delegated its authority
pursuant to this Section from all losses and expenses (including reasonable
attorneys’ fees and related expenses) arising from the assertion or judicial
determination of such liability.
4.Shares Subject to the Plan. The shares to be issued under this Plan are shares
of the Company’s authorized but unissued Common Stock, par value $0.01 per share
(the “Common Stock”). Subject to adjustment for share subdivision,
consolidation, or other capital readjustment, the aggregate number of shares
reserved and available for issuance under the Plan is Six Hundred Thousand
(600,000) shares of Common Stock, an increase of Two Hundred Thousand (200,000)
shares from the amount previously authorized and reserved by stockholders.
5.Stock Compensation. Each Eligible Director will receive a total stock retainer
for each Plan year of service having a dollar value as determined from time to
time by the Board that is payable in shares of the Common Stock (“Director
Stock”). The Board is also permitted to set different stock retainers for
eligible directors to address specific circumstances of service. A Plan year
commences on the date of each Annual Meeting of Stockholders of the Company and
ends on the date immediately preceding the next Annual Meeting of Stockholders.
During each Plan year, the Company will pay the Director Stock in equal
quarterly installments for Director Stock earned for that Plan year. Each
quarterly installment constitutes payment in advance for that quarter’s Board
service. If an Eligible Director serves for less than a full Plan year, the
Company will pay that Eligible Director a pro-rated number of shares of Director
Stock based on the number of days served. To determine the number of shares of
Director Stock payable quarterly to an Eligible Director, the Company will
divide (i) the quarterly sum (1/4) of the annual stock retainer (expressed as a
dollar value) then in effect; by (ii) the Fair Market Value of the Common Stock
on the business day immediately prior to the quarterly issuance date of the
Director Stock. “Fair Market Value” means, with respect to a particular date,
the closing price of Common Stock on the New York Stock Exchange. In lieu of any
fractional shares, the Company will pay cash to the Eligible Directors.
6.Deferral of Director Stock. An Eligible Director may elect to defer the
receipt of all or a portion of the Director Stock to which he or she is entitled
by making an election as provided in this Section.
a.An Eligible Director may elect to defer (the “Deferral Election”) part or all
of the shares of Director Stock to which he or she is entitled for a Plan year
by submitting a deferral election form (the “Deferral Election Form”) to the
Chief Financial Officer. The Deferral Election Form must indicate the percentage
of shares of Director Stock to be deferred. The Eligible Director must submit
the Deferral Election Form before the calendar year in which the applicable Plan
year begins. For newly elected Eligible





--------------------------------------------------------------------------------

Exhibit 10.23


Directors, the deadline for submitting a first Deferral Election is within
thirty (30) days of election to the Board and such Deferral Election shall not
apply to any shares of Director Stock attributable to services performed before
such Deferral Election is submitted.
b.Subject to the last sentence of paragraph (a) above with respect to newly
elected Eligible Directors, any Deferral Election will take effect only with
respect to Director Stock that is earned during the Plan year that begins in the
calendar year after the Deferral Election Form is received by the Chief
Financial Officer, and may not be revoked or changed once such calendar year has
begun. An Eligible Director’s Deferral Election must also comply with any
procedures that the Company may establish. A Deferral Election will continue to
apply for future Plan years until superseded by a new timely and properly
submitted Deferral Election for any future Plan year.
c.If an Eligible Director does not make a Deferral Election with respect to any
Director Stock, that Eligible Director will be issued such Director Stock as
promptly as practicable.
7.Stock Unit Account. With respect to an Eligible Director who defers the
receipt of any Director Stock, the Company will create and credit to an account
(the “Deferred Stock Unit Account”) that number of units (the “Deferred Stock
Units”) equal to the number of shares of Director Stock being deferred. The
Company will credit such Deferred Stock Units to an Eligible Director’s Deferred
Stock Unit Account as of the date on which that Eligible Director would
otherwise have been entitled to payment of shares of Director Stock in
accordance with Section 5.
8.No Voting Rights. Deferred Stock Unit holders do not have voting rights with
respect Deferred Stock Units.
9.Dividends. If an Eligible Director’s Deferred Stock Unit Account contains
Deferred Stock Units on a dividend record date for the Common Stock, that
Eligible Director will be credited with dividend equivalents on those Deferred
Stock Units as follows.: the Company will credit the Deferred Stock Unit Account
on the dividend payment date related to the dividend record date with an
additional number of Deferred Stock Units equal to (i) the cash dividend paid on
one share of Common Stock, multiplied by (ii) the number of Deferred Stock Units
in the Deferred Stock Unit Account on the dividend record date, divided by (iii)
the Fair Market Value of a share of Common Stock on the dividend payment date.
10.Distributions. The Company will distribute all Deferred Stock Units credited
to an Eligible Director’s Deferred Stock Unit Account on the first day of the
calendar month following the date of the Eligible Director’s termination of
service on the Board for any reason. All distributions from the Deferred Stock
Unit Account will be made in a lump sum payment in the form of a certificate for
the number of whole shares of Common Stock equal to the number of whole Deferred
Stock Units to be distributed and cash in lieu of any fractional share
(determined by using the Fair Market Value of a share of Common Stock on the
date on which such distributions are distributed, but if such date is not a
business day, then on the next preceding business day).
11.Designation of Beneficiary. On the Deferral Election Form, an Eligible
Director may designate one or more beneficiaries to receive a distribution of
the Eligible Director’s Deferred Stock Unit Account under the Plan upon the
Eligible Director’s death. An Eligible Director may change his or her
beneficiary designation at any time by submitting an updated Deferral Election
Form to the Company. If there is no designated beneficiary or no designated
beneficiary surviving at the Eligible Director’s death, the Eligible Director’s
Deferred Stock Unit Account will be paid to the Eligible Director’s estate.
12.Compliance with Rule 16b-3 of the Securities Exchange Act. The Company
intends for transactions under this Plan to comply with all applicable
conditions of Rule 16b-3 under the Securities Exchange Act of 1934, as amended.
To the extent any provision of the Plan or action by the Board fails to comply
with Rule 16b-3, it will be deemed null and void to the extent permitted by law
and deemed advisable by the Board.
13.Account Statements. The Company will provide each Eligible Director with a
copy of the Plan and any amendments. Not less frequently than annually, each
Eligible Director who makes a Deferral Election will receive a statement
reflecting the amounts credited to the Eligible Director’s Deferred Stock Unit
Account.
14.No Assignment or Alienation. The right of an Eligible Director, beneficiary
or any other person to the payment of Director Stock or of amounts credited to a
Deferred Stock Unit Account may not be assigned, transferred, pledged or
encumbered except by will or by the laws of descent and distribution.
15.Amendment and Termination of the Plan. The Board may from time to time
suspend, discontinue, revise or amend the Plan in any respect whatsoever.





--------------------------------------------------------------------------------

Exhibit 10.23


16.Section 409A. The Plan is intended to comply with the applicable requirements
of Internal Revenue Code Section 409A (together with its corresponding Treasury
Regulations and related guidance, “Section 409A”) and will be interpreted
accordingly. Notwithstanding anything in the Plan to the contrary, Eligible
Directors may only defer shares of Director Stock under the Plan, and the
Company may only make distributions under the Plan, including the settlement of
Deferred Stock Units for shares of Common Stock, as permitted by Section 409A,
and any such distribution that is to be made as a result of the Eligible
Director’s termination of service on the Board will only be made if such
termination of service constitutes a “separation from service” (as defined in
Section 409A). If the Company cannot make any Plan payment at the time specified
without incurring penalties under Section 409A, then the Company will make such
payment at the earliest time when such penalties will not be imposed. If any
provision of the Plan would cause a conflict with or fail to satisfy Section
409A’s requirements, such provision will be deemed null and void to the extent
permitted by applicable law.
17.Delivery of Elections and Notices. Any notice or election required under this
Plan must be given in writing and delivered by hand, by first class mail, by
Federal Express or similar expedited overnight commercial carrier, or by
telecopier and will be deemed delivered on the date of receipt or rejection of
delivery by the recipient or, in the case of a telecopy, on the date of
confirmed delivery. Elections and notices to the Company must be delivered to
the following address: Sotheby’s, 1334 York Avenue New York, New York 10021,
Attention: Chief Financial Officer. The Company will deliver notices to or with
respect to an Eligible Director at the address of the Eligible Director, or the
address(es) of the executors, personal representatives or distributees of a
deceased Eligible Director, as applicable, listed in the Company’s records.
18.Execution. To record the adoption of the Plan by the Board and the
stockholders, the Company has caused the execution of the Plan on the 7th day of
May, 2015.
SOTHEBY’S


By: /s/ Patrick S. McClymont    
Patrick S. McClymont
Executive Vice President and
Chief Financial Officer





